EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Deborah Lu on 03 September 2021. The application has been amended as follows: 

IN THE CLAIMS 
	Claims 2 and 13 are canceled. Claims 5, 7, and 10 are amended herein. Support for the amendment can be found in the originally filed claims. 

2. (Canceled) 

5. (Currently Amended) A part of the plant of claim 1, wherein said part comprises a microspore, pollen, an ovary, an ovule, 

7. (Original) A part of the plant of claim 1, wherein said part of the plant is involved in vegetative reproduction.

10. (Currently Amended ) The cell or protoplast of claim 8 derived from a leaf, pollen, 

13. (Canceled)
-------------------------------------------------------------
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the response filed on 19 August 2021, Applicant’s representative confirmed that a deposit was made and accepted with NCIMB under the terms of the Budapest Treaty and provided a showing of viability.  Additionally, Applicant’s representative provided written assurance that all restrictions upon availability to the public will be irrevocably removed upon granting of the patent. This response is deemed sufficient to perfect the required deposit of biological material. Accordingly, the rejections made under 35 U.S.C. § 112 are withdrawn. It should be noted that Applicant’s response was also deemed sufficient to overcome the remaining grounds of rejection presented in the Office Action mailed on 20 April 2021.
	Claims 1, 3-5, 7-11, 17, and 19-29 are free of the prior art, given the failure of the prior art, to teach or suggest a hybrid tomato variety produced by an initial cross of PLT2006M X PLT2005F and wherein said variety comprises all of the morphological and physiological characteristics of 72-016 RZ. 
	The closest prior art made of record is U.S. Patent 7,906,712 B2 to Herlaar et al, issued on 15 May 2011. Herlaar et al disclose a hybrid tomato plant having many of the same morphological and physiological characteristics of 72-016 RZ. For example, the plant of Herlaar is characterized by indeterminate growth habit, bipinnate leaf division, small fruit size, circular fruit shape, red fruit color, absence of ribbing at peduncle end, and similar pest and disease .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-5, 7-11, 17, and 19-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LEE A VISONE/Primary Examiner, Art Unit 1663